--------------------------------------------------------------------------------

EXHIBIT 10.1
 
CONSULTING AGREEMENT


This CONSULTING AGREEMENT, (this “Agreement”) is made and entered into this 7th
day of October, 2012, by and between NBT Bancorp Inc., a Delaware corporation
(the “Company”), and Joseph G. Nasser (the “Consultant”).
 
WHEREAS, the Consultant currently serves as a member of the Board of Directors
of the Company and NBT Bank, N.A. (the “Bank”) and has tendered his resignation
from both directorships for personal reasons, effective immediately;
 
WHEREAS, the Company desires to obtain the consulting services of the Consultant
as an independent contractor to assist with business development and community
relations and to provide such services and advice as the Company may request or
require; and
 
WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the consulting relationship of the Consultant with the
Company and certain other matters.
 
NOW, THEREFORE, IT IS AGREED as follows:
 
1.           Engagement.
 
(a)           During the term of this Agreement (as set out in Section 4
hereof), the Consultant shall serve as a consultant to the Company and its
affiliates and shall make himself reasonably available to perform consulting
services as reasonably requested by the Company.  The Consultant shall render
advisory and consulting services to the Company and its affiliates of the type
customarily performed by persons serving in similar consulting capacities,
consistent with the knowledge and experience possessed by the Consultant as
shall be mutually agreed by the Company and the Consultant.
 
(b)           The Consultant agrees to devote, on a non-exclusive basis, the
necessary time, energy and efforts to the business of the Company and will use
his best efforts and abilities faithfully and diligently to promote the
Company’s interests.
 
(c)           The Consultant shall perform his duties and conduct his business
at such location or locations as are reasonably acceptable to the Consultant and
the Company.
 
2.           Compensation.
 
(a)           Consulting Fee. The Company agrees to pay the Consultant during
the term of this Agreement a monthly consulting fee of $3,333.33 payable in
arrears on the first day of each month.  If the Consultant fails to comply with
his obligations under, or otherwise breaches the terms of, this Agreement, the
Company shall have the right to terminate this Agreement at any time, whereupon
the Consultant shall forfeit all future monthly payments required pursuant
hereto and the Company shall have no further obligation to make such payments.
 
(b)           Business Expenses. With the prior written approval of the Company,
the Consultant shall be reimbursed by the Company for all reasonable business
expenses incurred by the Consultant in connection with his performance of
consulting services hereunder upon submission of receipts and other
documentation in accordance with the Company’s normal reimbursement procedures.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Participation in Company Retirement and Employee Benefit
Plans.  Nothing in this Agreement shall entitle the Consultant to participate in
or accrue additional benefits under, any plan of the Company relating to stock
options, stock purchases, equity award, deferred compensation, pension, thrift,
profit sharing, employee stock ownership, group life insurance, medical
coverage, disability insurance, education, or other retirement or employee
benefits.
 
4.           Term.  The term of this Agreement shall commence as of the date of
this Agreement and shall continue for a period of twenty-four months from the
date hereof, unless earlier terminated in accordance with Section 2(a) or this
Section 4.  The parties may terminate this Agreement at any time by mutual
written consent.
 
5.           Independent Contractor Status. The Consultant shall have sole
control of the manner and means of performing his services under this Agreement
and shall complete such services in accordance with his own means and methods of
work.  The parties intend that the Consultant shall be an independent
contractor, self-employed individual. The Consultant acknowledges that he shall
be solely responsible for any national or local income taxes or national or
local self-employment taxes arising with respect to the amounts payable
hereunder and that Consultant has no supranational, national or local law
workers’ compensation rights with respect to the services provided herein. The
Company shall not provide to the Consultant workers’ compensation, disability
insurance, Social Security or unemployment compensation coverage nor any other
statutory benefit generally granted to employees of the Company.  The Consultant
shall comply at his expense with all applicable provisions of workers’
compensation laws, unemployment compensation laws, federal Social Security law,
the Fair Labor Standards Act, OSHA regulations, federal, state and local income
tax laws, and all other applicable federal, state and local laws, regulations
and codes relating to terms and conditions of employment required to be
fulfilled by employers or independent contractors.  The Consultant shall not
have the authority or ability to legally bind or commit the Company or any of
its affiliates, and no action, document or agreement by the Consultant shall be
binding on or legally enforceable against the Company or any of its affiliates.
 
6.           Non-Disparagement.  The Consultant agrees that he will not make,
and shall use his reasonable best efforts to his family members and affiliates
not to make, any disparaging, derogatory, negative or otherwise unfavorable
statements, either oral or written, regarding the Company or any of its past or
present affiliates, subsidiaries, agents, officers, directors or employees. In
the event such a communication is made to anyone, including but not limited to
media, public interest groups and publishing companies, it will be considered a
material breach of the terms of this Agreement and the Company will be permitted
to pursue any and all remedies at law and equity.


7.           General Release. The Consultant acknowledges that the [Compensation
Committee] of the Board of Directors of the Company has acted to provide for
continued vesting of the Consultant’s shares of Company restricted stock (which
would otherwise have been forfeited upon his resignation) as if the Consultant
had not terminated service. In consideration thereof, the sufficiency of which
consideration is hereby acknowledged and to which the Consultant is not
otherwise entitled, the Consultant, on behalf of himself and his heirs, estates,
executors, administrators, successors and assigns, does hereby fully, finally
and unconditionally release and forever discharge the Company, its former,
current and future stockholders, directors, officers, subsidiaries, affiliates,
agents, employees, representatives, successors and assigns, whether acting in
their individual or official capacities, from any and all claims, demands,
losses, rights, expenses, liabilities and causes of action of any nature or kind
whatsoever, whether at law or in equity, tort, contract, statutory or
otherwise,  known or unknown, suspected or unsuspected, which arose or accrued
before the date of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8.           Compliance with Employer’s Policies.  The Consultant agrees to
observe and comply with, and that as a consultant he is subject to, the policies
and rules of the Company and its affiliates.  The Consultant agrees to observe
and comply with all policies of the Company and its affiliates that by their
operation survive termination of his consultancy hereunder.
 
9.           No Assignments.  This Agreement is personal to each of the parties
hereto.  Neither party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other party
hereto.  However, in the event of the death of the Consultant all rights to
receive payments hereunder shall become rights of the Consultant's estate.
 
10.         Amendment; Modification; Waiver.  No amendments or additions to this
Agreement shall be binding unless in writing and signed by both of the parties
hereto.  No delay or failure at any time on the part of the Company in
exercising any right, power or privilege under this Agreement, or in enforcing
any provision of this Agreement, shall impair any such right, power, or
privilege, or be construed as a waiver of any default or as any acquiescence
therein, or shall affect the right of the Company thereafter to enforce each and
every provision of this Agreement in accordance with its terms.
 
11.         Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
 
12.         Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
13.         Notices.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when be hand delivered, mailed by first-class
registered or certified mail, return receipt requested, postage prepaid,
delivered by overnight air courier, or emailed, addressed as follows:
 

 
If to the Company:
       
NBT Bancorp Inc.
   
52 S. Broad Street
   
Norwich, New York 13815
   
Attention:  General Counsel
   
Telephone:  (607) 337-6530
       
If to the Consultant:
       
Joseph G. Nasser
   
c/o Nasser & Company
   
One Dunham Dr.
   
Dunmore, PA 18512

 
 
-3-

--------------------------------------------------------------------------------

 
 

 
With a copy to:
     
Timothy P. Polishan
 
Kelly, Polishan, Walsh & Solfanelli, LLC
 
259 South Keyser Ave.
 
Old Forge, PA 18518



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
14.         Governing Law.  The parties agree that the Agreement shall be
interpreted and governed by the laws of the State of New York, without regard
for any conflict of law principles.
 
15.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior oral or written agreements,
commitments or understandings, with respect to the matters provided for herein.
 
16.         Counterparts.  This agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
 
*  *  *  *  *
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered in their name and on their behalf as of the date first above
written.



 
NBT BANCORP INC.
     
By: /s/ F. Sheldon Prentice
 
Name: F. Sheldon Prentice
 
Title:  Executive Vice President, General
  Counsel and Corporate Secretary      
/s/ Joseph G. Nasser
 
Joseph G. Nasser

 
  -5-

--------------------------------------------------------------------------------